1 Reported in 202 N.W. 69.
Two appeals by stockholders from orders assessing them on their stockholders' liability. An extended discussion is not warranted either of the facts or of the law. Appellants cannot in this proceeding question the orders appointing the receiver because of the insufficiency of the facts to support them. That sort of an attack should be made in opposition to the appointment or directly by a motion to vacate it. Greenfield v. Hill City L.L. L. Co. 141 Minn. 393, 170 N.W. 343. The same observation applies to a defect in the form of the bond of the receiver. That is also something to be got at directly by motion and undoubtedly, if it is, there will be an order requiring a proper bond.
The evidence in support of the assessment so well supports the same that we cannot interfere. True, the corporations were indebted in excess of the charter limits, but there has been no attempt to assess the stockholders beyond those limits and contrary to the rule of State v. Mortgage Security Co. 154 Minn. 453,192 N.W. 348. The existence alone of excess indebtedness, however large, is no objection to an assessment provided the latter itself does not exceed the charter maximum. In re Owatonna Co-op. Mercantile Co. 157 Minn. 482, 196 N.W. 654.
Order affirmed. *Page 85